sing fyss ee internal_revenue_service of -e-0 tu be dear sir or madam department of the treasury washington dc contact person telephone number in reterence to date apr i999 this is in reference to your letter of date requesting advance approval of your grant-making procedures under sec_4945 of the internal_revenue_code you are exempt under sec_501 of the code and have a private_foundation within the meaning of been classified as sec_509 your stated purposes among others encourage knowledge and appreciation of by b and her contributions to the world of art knowledge and appreciation of art medium are to promote and the body of art created and to encourage in general irrespective of its in furtherance of your purposes you propose to assist visual artists work in new disciplines or media in order to improve or enhance their artistic skills or talents by offering grants to emerging mid-career and mature visual artists who have a particular medium or discipline a demonstrated track record in and want to work in an area other than the one for which they are the grant payment will be made primarily recognized as artists at the beginning of the one-year grant period and recipients will use the funds to work in propose to initially award approximately two or three grants each year in varying amounts up decrease the number of grants awarded each year or vary the amounts of awards to recipients based upon the number of qualified applicants the program attracts and the availability of resources of grants to be awarded that year you will determine the maximum number a new area during that period you may increase or to x per grant in each year you you will solicit applicants by asking three or four professional artists who live and work in different areas of the country to nominate up work and career they are personally familiar and who they believe would be appropriate recipients of the grants will be selected on the basis of professionalism and esthetic and geographic diversity to three individual artists with whose then send applications to the nominators you will jor so ea aly mesure a each applicant will be required to submit a nominated artists resume describing his or her prior work samples of his or her artwork a description of proposed work in an area other than the one in which he or she is primarily recognized and an estimate of his or her budget than the date determined by you and set forth in the distributed applications applications are to be submitted no later the selection of proposed grantees from among the applicants a nominator and juror in the same year at least individuals selected by you on whe basis will be made by a panel of jurors the selection panel composed of of professionalism and esthetic and geographic diversity members change each year and no individual will be permitted to serve as be made to divide the grants among emerging mid-career and mature artists final determinations of grant recipients after reviewing the selection panel’s proposed grantees accept any the amounts to be awarded to each grantee all or none of the proposed grantees and determine your board_of directors will review and make the the board_of directors may an effort will panel to neither the nominators nor the individuals on the selection panel will be eligible to receive any grants from the proposed program for a period of years after serving in such capacity nor will they otherwise be benefit directly or indirectly if certain potential recipients are selected over others no memberd of your board_of directors and no officer_or_employee will be eligible to receive any grants from the proposed program nominated or receive a grant in subsequent years but may serve as a nominator or a member of the selection panel in subsequent years in a position to derive a private a grant recipient may not be the group of eligible applicants described above will be sufficiently broad to fulfill educational_purposes and the group will be sufficiently large to constitute a charitable_class moreover the selection of individual grantees will be made by you on the basis of criteria reasonably related to the purposes of the grant including but not limited to application and supporting materials submitted by the applicant the importance of the proposed project to the art world and the applicant's qualification to work on the proposed project given his or her previous experience the merits of the as a condition of receiving a grant each recipient will be required to agree in writing to use the grant funds for the stated purpose of the grant recipient to provide at the conclusion of period you will require each grant the one-year grant upon completion of the undertaking for which the grant 4o3 a report describing the grantee’s accomplishments with was made respect to the grant and accounting for the funds received the final report within a reasonable_time after it information from the submitted report or otherwise that indicates that all or any part of the stated purpose of the grant you will initiate an investigation if the grantee fails to submit the final report a grant is not being used for if you receive any is due or if you determine that any part of a grant has been used for improper purposes you will take all reasonable and appropriate steps to recover diverted grant funds or to insure the restoration of diverted funds and the dedication of other grant funds held by the grantee to the purposes being financed by the these steps will include legal action where appropriate grant if you determine that any part of the grant has been used for improper purposes you will assurance that all granted funds will be applied to the purposes of the grant and that future diversions will not occur require that funds which cannot be applied to the purposes of grant be rebated to you and require the grantee to take extraordinary precautions to prevent future diversions from occurring secure the grantee s the you will not award grants to any trustee officer_or_employee or to any disqualified_person within the meaning of or to any person involved in the peer-review sec_4946 process or to any member of the selection panel for any purpose inconsistent with the purposes described in sec_170 b moreover the grants are required to be awarded on an objective and nondiscriminatory basis without regard to race color religion sex and employment status of the applicant or any relative of the applicant you will retain records pertaining to all grants to such records will include individuals secured to evaluate the qualification of grantees identification of grantees including any relationship of any grantee to you sufficient to make such grantee a disqualified_person grant required supervision of grants to individuals and the investigation of jeopardized grants follow-up information obtained in complying with the the amount and purpose of each specification of all information sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation ho4 sec_4945 of the code provides that the term taxable_expenditure private_foundation as or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 an individual for travel study means any amount_paid or incurred by a a grant to sec_4945 of the code provides in part that the provisions of sec_4945 grant awarded on an objective and nondiscriminatory basis pursuent to grant is other similar product or improve or enhance a literary artistic musical scientific teaching or similar capacity skill to achieve a specific objective produce a report or a procedure approved in advance if the purpose of the will not apply to an individual or talent of the grantee sec_53_4945-4 of the foundation and similar excise in order to secure the advance taxes regulations provides that approval required by sec_4945 a private_foundation must demonstrate to the satisfaction of the commissioner that grant procedures includes an objective and non-discriminatory selection process result in performance by grantees of the activities that the grants were intended to finance and obtain reports to determine whether the grantees have performed the activities that the grants are intended to finance single procedure or set of procedures is required this procedure is reasonably calculated to the foundation plans to its no based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of grants we rule that your procedures for the awarding of grants comply with the requirements of sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code thus this ruling is conditioned on the understanding that there no material changes in the facts upon which it is further conditioned on the premise that no grants will be will be it awarded to creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code is based please note that this ruling is only applicable to grants awarded under your program as outlined above into any other programs involving grants to individuals you should submit a request for advance approval of that program before you enter hos we are informing your key district_director of this action please keep a copy of this ruling with your permanent records this ruling is directed only to the organization that of the code provides that it requested it may not be used or cited as precedent sec_6110 4j sincerely yours beats v book gerald v sack chief exempt_organizations technical branch ao
